EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3 are cancelled.


Election/Restrictions
Claims 4 is allowable. The restriction requirement between Groups II and II and species, as set forth in the Office action mailed on 20 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11, 12 and 18-20, directed to non-elected species, and/or including all the limitations of allowable claim 4, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-3, directed to non-elected invention Group I remain withdrawn from consideration because patentably distinct elements, and do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-3 directed to Group I, which was non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

Response to Arguments
Applicant’s arguments, see entire response, in the AFCP 2.0 requst, filed 22 July 2022, with respect to all previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections have been withdrawn in view of Applicant’s amendment to the claims. 

Allowable Subject Matter
Claims 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 4 and 20 are the inclusion of the specific structural elements, in combination with a flexible bellows assembly, whose cross section of a throat is altered via an actuator, in combination with the specifically located sensors, to determine fluid information and parameters of the fluid flowing through the flexible bellows assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861